Citation Nr: 1127575	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-32 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to January 1986, November 1988 to January 1995, July 2004 to May 2005, and from October 2006 to June 2007.  The Veteran retired from the United States Army in October 2007. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Huntington, West Virginia.  As the Veteran is living abroad, the Pittsburgh, Pennsylvania RO has jurisdiction over the case.  By the above-cited rating action, the RO, in part, denied the Veteran's claim for service connection for a right knee disability.  The Veteran appealed the above-cited rating action to the Board. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that a remand of the Veteran's service connection claim on appeal is warranted so that she may undergo a VA medical examination to determine the etiology of any currently present residuals of a right knee injury. 

The Veteran contends that she currently has residuals of a right knee injury that are related to a motor vehicle accident that occurred during her third period of active military service in May 2005.  Private progress notes, dated in May 2005, prepared by the William Beaumont Army Medical Center (WBAMC), show that the Veteran sustained injuries to both wrists and left hip after she was involved in a motor vehicle accident while on active duty at the SGM academy.  A June 2005 report, prepared by WBAMC, reflects that the Veteran complained of right knee pain that had its onset after she was involved in a May 2005 motor vehicle accident.  An assessment of internal derangement of the [right] medial meniscus was recorded.  A June 2005 magmatic imaging resonance (MRI) scan of the right knee revealed a probable tear of the medical collateral ligament at the site of insertion of the proximal tibia; a high T2 signal within the anterior horn of the lateral meniscus that was thought to have been consistent with an intrasubstance tear; and, bony bruising of the medial and lateral femoral condyles.  A March 2006 MRI of the right knee revealed small retropatellar cartilage damage and small transcribed cartilage lesion in the lateral condyle.  There were slight old distortions of the anterior and posterior cruciate ligaments that were intact.  The meniscus and collateral ligaments were also intact.  There was a reactive effusion that was thought to have been the result of an increase in training (i.e., running).  There was also peritendinous edema around the retinaculum of the patella on the lateral side.  The lateral collateral ligament was thought to have been an indication of a probable additional slight distortion of the capsule that had occurred previously.  

When evaluated at the Frankfurt Clinic for Plastic-and Restorative Surgery in June 2006, which was a year and one month after service discharge in May 2005, the examining physician reported that the Veteran had sustained distortion trauma of the knees following a motorcycle accident on May 3, 2005.  At that time, X-rays of the Veteran's right knee at two elevations revealed irritant sclerosis of the retro-patellar joint surface.  There was also a psedu-narrowing of the medial knee-joint cavity.  The examining physician entered an assessment of onset of osteoarthritis of the right knee.

The Veteran's reports of in-service right knee symptoms and a continuity of symptomatology provide evidence that a current right knee disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, a contemporaneous evidence of an ongoing right knee disability in the years subsequent to 2006 are not of record.  Accordingly, an examination and opinion are needed to determine whether any currently present right knee disability is related to the May 2005 in-service motor vehicle accident (appropriately coordinated as the Veteran is living abroad in the United Arab Emirates).  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should obtain any additional relevant medical records not already associated with the claims folders reflecting any treatment the Veteran has received for her right knee since 2006.  All VA medical records identified by the Veteran should be obtained pursuant to established procedure.  Upon receipt of her signed authorization(s) for release of such records, the RO/AMC should attempt to obtain copies of treatment records identified by the Veteran.  All treatment records obtained as a result of this inquiry should be associated with the claims folders. 

For any records that are not obtained pursuant to directive 1, the RO/AMC must document its attempts to located them in accordance with 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2010), and 38 C.F.R. § 3.159(a)-(f)(2010).  The RO/AMC must notify the Veteran of the records that it was unable to obtain, briefly explain the efforts it made to obtain such records, and describe any further action that it will take to obtain such records. 

For any VA or other Federal department or agency records, the RO should, in accord with the 38 U.S.C.A. § 5103A(b)(3), continue its efforts to obtain any records while the case is under development on remand until it becomes reasonably certain that such records cannot be obtained because they do not exist or until it becomes reasonably certain that further efforts to obtain records from the such sources would be futile. 

2.  Thereafter, the RO/AMC must schedule the Veteran for an appropriate VA or fee basis compensation examination for the purpose of addressing the nature and etiology of any currently present right knee disability. 

The following considerations will govern the examination:

a. The claims folders, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

b. After conducting any interviews with the Veteran or any appropriate clinical testing, the examiner must provide opinions to the following question:

Is any currently diagnosed right knee disorder etiologically related to a period of active military service, to specifically include, but not limited to, a May 2005 motor vehicle accident during the Veteran's third period of service (i.e., July 2004 to May 2005), or had its onset during the initial post-service year?  

In formulating the foregoing opinion, the examiner must comment on the following evidence:

(i) A May 2005 report, prepared by the William Beaumont Army Medical Center (WBAMC), showing that when the Veteran was on active duty at the SGM academy, she sustained injuries to both wrists and left hip after she was involved in a motor vehicle accident;  

(ii) A June 2005 report, prepared by WBAMC, reflecting that the Veteran complained of right knee pain that had its onset after she was involved in a May 2005 motor vehicle accident.  An assessment of internal derangement of the left knee was recorded;  

(iii) June 2005 MRI report of the Veteran's right knee that revealed the presence of a probable tear of the medical collateral ligament at the site of insertion other the proximal tibia; a high T2 signal within the anterior horn of the lateral meniscus that was thought to have been consistent with an intrasubstance tear; and bony bruising of the medial and lateral femoral condyles; 

(iv) A March 2006 MRI report of the Veteran's right knee that showed small retropatellar cartilage damage and small transcribed cartilage lesion in the lateral condyle; slight old distortions of the anterior and posterior cruciate ligaments, which were noted to have been intact; and, a reactive effusion that was thought to have been the result of an increase in training (i.e., running).  There was also peritendinous edema around the retinaculum of the patella on the lateral side and the lateral collateral ligament was thought to have been an indication of a probable additional slight distortion of the capsule that had occurred previously; and,  

(v) A June 2006 report, prepared by the Frankfurt Clinic for Plastic and Restorative Surgery, that contains the examining physician's statement that the Veteran had sustained distortion trauma of the knees following a motorcycle accident on May 3, 2005.  The examining physician entered an assessment of onset of osteoarthritis of the right knee.  

3.  If the Veteran fails to report for the scheduled VA or fee basis examination, the RO/AMC must include a copy of the notice to report with the claims folders.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause could result in the adjudication of her claim for service connection for a right knee disability based on the evidence of record pursuant to 38 C.F.R. § 3.655 (2010).

4.  Then, the RO/AMC must re-adjudicate the claim for service connection for a right knee disability, and if it remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


